MEMORANDUM OF DECISION.
Upon motion by the State and after hearing, the District Court, Millinocket, ordered the revocation of the defendant’s probation. The Superior Court, Penobscot County, affirmed the order of the District Court. The defendant appeals to this Court.
The District Court ordered the revocation because it found that the defendant inexcusably violated a condition of his probation forbidding contact with Laurie Creehan. See 17-A M.R.S.A. § 1206(6) (Supp.1984). The defendant admits having contact with Ms. Creehan, but contends that this failure to comply with a condition of his probation was not inexcusable. Whether a probation violation is inexcusable is a question of fact. See State v. Brydon, 454 A.2d 1385, 1387 (Me.1983). The District Court’s finding that the defendant inexcusably violated a condition of his probation is not clearly erroneous. See State v. Maier, 423 A.2d 235, 240 (Me.1980).
The entry is:
Judgment affirmed.
All concurring.